Citation Nr: 1003299	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-19 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for compensation under 38 U.S.C.A. § 1151 for 
additional disabilities, claimed as due to VA medical 
treatment in 1993.  

2.  Whether the Veteran submitted a timely substantive appeal 
to the May 2005 rating decision that denied the claim for 
compensation under 38 U.S.C.A. § 1151 for additional 
disabilities, claimed as due to VA medical treatment in 1993.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to March 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record indicates that a claim for compensation 
under 
38 U.S.C.A. § 1151 was denied in a May 2005 rating decision.  
The Veteran filed a timely notice of disagreement, and a 
statement of the case was issued in May 2006.  In August 
2006, the RO received a Form 9 from the Veteran.  The RO 
determined that the appeal was not timely and so informed the 
Veteran by letter in January 2007.  In February 2007, the 
Veteran submitted another Form 9, in which he expressed his 
displeasure with the RO's determination that the August 2006 
Form 9 was not timely and indicated his desire to have the 
matter sent directly to the Board for resolution.  

The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  
Following a review of the record, the Board finds that the 
February 2007 statement is a timely notice of disagreement 
with the January 2007 decision which determined that the 
August 2006 Form 9 was not timely.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Accordingly, the issue 
of whether the substantive appeal received in August 2006 
constitutes a timely appeal is remanded for issuance of a 
statement of the case.  

The matter of whether there is new and material evidence to 
reopen a claim for benefits under 38 U.S.C.A. § 1151 is 
inextricably intertwined with the issue of whether the Form 9 
received in August 2006 was timely.  Thus, the request to 
reopen is held in abeyance pending completion of the 
development discussed below.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing 
the matter of whether the Form 9 received 
in August 2006 was timely.  Notify the 
Veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed in order 
to perfect an appeal of the issues and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp.2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

